Citation Nr: 1229239	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  05-15 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbosacral strain, and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a thoracic spine disability, to include as secondary to service-connected lumbosacral strain, and if so, whether service connection is warranted. 

3.  Entitlement to service connection for edema of the bilateral lower extremities, to include as secondary to service-connected lumbosacral strain or other lumbar spine disorders. 

4.  Entitlement to a rating greater than 20 percent for lumbosacral strain.

5.  Entitlement to an initial rating greater than 10 percent for radiculopathy to the right lower extremity.

6.  Entitlement to an initial rating greater than 10 percent for radiculopathy to the left lower extremity.

7.  Entitlement to special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to an evaluation in excess of 20 percent for lumbosacral strain; awarded service connection for radiculopathy of the right and left lower extremities, each evaluated at 10 percent disabling; denied entitlement to special monthly compensation based on the need for aid and attendance; denied service connection for edema in the legs; and reopened claims for service connection for cervical and dorsal (or thoracic) spine disorders and denied these claims on a de novo basis.

While the RO adjudicated the claims for service connection for disorders of the cervical spine and dorsal (thoracic) spine on a de novo basis, as a result of a prior final denial as to both claims in 1991, the Board is required to consider these claims on a new and material basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In January 2008, the Board remanded the matter to the RO in order to provide the Veteran with corrective notice, obtain the Veteran's private and VA treatment records, provide the Veteran with a VA examination to assess the current severity of the lumbosacral strain and radiculopathy of the right and left lower extremities, and to determine whether the Veteran is under an incapacity that requires care and assistance on a regular basis to protect her from the hazards or dangers incident in her daily environment such that entitlement to aid and attendance would be warranted

In September 2010, the Board remanded the matter a second time in order to obtain the Veteran's VA treatment records and her records from the Social Security Administration (SSA).  

In an April 2010 rating decision, the RO granted service connection for migraine headaches and assigned a 30 percent disability rating, effective July 7, 2003.  The grant of service connection for that disorder is a complete grant of the benefit sought on appeal with regard to that issue such that the matter is no longer before the Board. 

The issues of entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbosacral strain; entitlement to service connection for a thoracic spine disability, to include as secondary to service-connected lumbosacral strain; entitlement to special monthly compensation based on the need for aid and attendance; entitlement to a rating greater than 20 percent for lumbosacral strain; entitlement to an initial rating greater than 10 percent for radiculopathy to the right lower extremity; and entitlement to an initial rating greater than 10 percent for radiculopathy to the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claims for entitlement to service connection for a cervical and thoracic spine disorder, to include as secondary to a service-connected lumbosacral strain, were denied by an April 1991 rating decision.  In June 1991, the Veteran filed Notice of Disagreement (NOD), and in June 1991 the RO issued a Statement of the Case (SOC).  The Veteran did not file a formal appeal in response to the June 1991 SOC such that the April 1991 rating decision is final.

2.  The evidence received since April 1991 is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claims for a cervical and thoracic spine disorder. 

3.  The Veteran's edema of the lower extremities was not manifested during service, is not otherwise related to service, and is not proximately due to, the result of, or aggravated by her service-connected lumbosacral strain or other lumbar spine disorders.


CONCLUSIONS OF LAW

1.  The April 1991 rating decision denying the Veteran's claims of entitlement to service connection for a cervical spine and thoracic spine disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d); 20.1103  (2011).

2.  As evidence received since the April 1991 rating decision is new and material, the claims of entitlement to service connection for a cervical spine and thoracic spine disorder are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for entitlement to service connection for edema of the lower extremities, to include as secondary to service-connected lumbosacral strain, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and provide the claimant with notice of what additional information and evidence, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated January 2008 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  His claim was readjudicated in a March 2012 Supplemental Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 Vet App. 370, 376 (2006) (holding that the issuance of fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  In light of the denial of the Veteran's claim for service connection for edema of the lower extremities, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  The Veteran has not identified any additional relevant records that VA failed to obtain.  

Lastly, a VA examination was conducted in September 2009 where the examiner reviewed the claims file, considered the Veteran's history of edema, and conducted an appropriate examination.  As this exam was accurate, sufficiently descriptive, and based on the complete medical record, including the Veteran's lay assertions, VA has fulfilled any duty to provide a thorough and contemporaneous medical examination.  See Roberson v. Shinseki, 22 Vet. App. 358, 366 (2009); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).   

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

The Board is satisfied that the RO has substantially complied with the Board's January 2008 and September 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In January 2008, the Board directed the RO/AMC to obtain the Veteran's private and VA treatment records and to provide the Veteran with a vascular examination in order to determine the etiology of his edema.  In September 2010, the Board directed the RO/AMC to obtain the Veteran's records from the Social Security Administration (SSA) and his recent VA treatment records.  In this regard, as discussed above, the RO attempted to obtain the Veteran's additional private treatment records, obtained the Veteran's VA treatment records, provided the Veteran with the requested VA examination and obtained the requested opinion, and obtained the Veteran's SSA records.  

With regard to the Veteran's private treatment records, the Veteran was asked to submit an authorization form to allow VA to obtain his records from Appalachian Neurosurgical Clinic and did not respond.  Accordingly, no additional efforts are warranted in order to obtain these records.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
The claim for service connection for edema was readjudicated in a March 2012 SSOC.

As the Board reopens the Veteran's claims for service connection for a cervical and/or thoracic spine disorder and remands them for further development, a discussion of VA's duties to notify and assist is not necessary with regard to those issues.  



II.  New and Material Evidence to Reopen Claims for Service Connection for Cervical and Thoracic Spine Disabilities

In April 1991, the RO denied entitlement to service connection for arthritis of the cervical spine and thoracic spine, to include as secondary to service-connected lumbosacral strain.  The Veteran contended that she suffered from degenerative arthritis of the cervical and lumbar spine as a result or manifestation of her service-connected lower back disorder.  In her claim, she specifically alleged that "the original diagnosis...has developed into or caused degenerative arthritis."  At the time of this rating decision, the evidence of record consisted of the Veteran's service treatment records showing treatment for low back strain from an active duty lifting injury, VA treatment records showing treatment for a lower back disorder, and private radiology reports dated June 1990 showing degenerative arthritis of the cervical and thoracic spine.  The RO denied the claim on the basis that arthritis of the cervical and thoracic spine was not shown to be related to service or to the Veteran's service-connected lumbosacral strain.  In June 1991, the Veteran filed Notice of Disagreement (NOD), and in June 1991 the RO issued a Statement of the Case (SOC).  The Veteran did not file a formal appeal in response to the June 1991 SOC such that the April 1991 rating decision is final.

A prior unappealed final decision may be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

VA must consider whether the new evidence could reasonably result in substantiation of the claim if VA fulfilled its duty to assist the Veteran with the development of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  

Since the April 1991 rating decision, additional VA treatment records have been associated with the claims folder that state that the Veteran has muscle spasms up her back and into her back and that these spasms are part of her service-connected disability, that the Veteran has neck pain that is associated with her back pain, and that the Veteran has had trouble with her entire spine since 1970 or 1971.  See May 1994, August 1994, and January 1998 VA treatment records.  A May 2001 VA examination report shows that the Veteran reported cervical pain ever since her initial in-service back injury in 1970.  This evidence is new, as it has not been previously submitted, and also material, as it tends to show that the Veteran thoracic and cervical symptoms may be related to her service-connected lower back strain.  As the additional evidence is both new and material, the claims for entitlement to service connection for a cervical spine disorder and thoracic spine disorder are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Service Connection for Edema of the Lower Extremities

The Veteran contends that she currently suffers from edema of the bilateral lower extremities as a result of her service-connected lower back strain.  Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third elements can be established through a demonstration of continuity of symptomatology.  Barr, 21 Vet. App. at 307.  The claimant must show (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. at 307.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

The nexus requirement for continuity of symptomatology is not equivalent to the nexus requirement for service connection, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology.  Id.  However, as any present disability is not necessarily related to any continuous symptomatology, competent lay or medical evidence must show a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  

Subsequent manifestations of a chronic disease may also be service connected where the same chronic disease was diagnosed in service under 38 C.F.R. 
§ 3.303(b), unless the subsequent manifestations are clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Lastly, service connection may be granted on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence that shows:  (1) a current disability exists; and (2) the current disability is either (a) proximately due to or the result of service-connected disease or injury or (b) aggravated by an already service-connected disease or injury.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).  

When evaluating a claim for disability benefits, VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis if (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  A lay witness is competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider facial plausibility, internal consistency, consistency with the other evidence of record, the demeanor of the witness if oral testimony is given, self-interest, and possible bias.  Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc." (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006))); Pond v. West, 12 Vet. App. 341, 345-47 (1999); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In September 2009, the Veteran was provided with a VA examination and the examiner diagnosed her with bilateral edema of the lower extremities.  The examiner reviewed the Veteran's medical history, including her service treatment records, showing no treatment for edema in service, and the history of onset of symptoms of edema several years ago provided by the Veteran.  She also described the character of the swelling as involving primarily the feet and, to a lesser extent, the ankles and legs.  The Veteran reported symptoms that are intermittent and worse at the end of the day.  The examiner reviewed the Veteran's prescription history and determined that the Veteran had no edema prior to the start of amlodipine for improvement in blood pressure control.  After starting this medication, she was seen on two occasions for progressive bilateral extremity edema.  The examiner explained that edema is listed as a side effect of the Veteran's blood pressure medication.  Therefore, due to the temporal relationship between the Veteran's symptoms and the start of her blood pressure medication prescription, as well as the absence of any other identifiable conditions that are associated with edema, the examiner determined that the Veteran's edema was more likely than not caused by her blood pressure medication prescription and is neither caused or aggravated by her service-connected lumbar strain condition.

The Board notes that the Veteran asserts that her edema of the lower extremities is due to her lumbar spine disorder, but the Veteran, as a layperson, is not competent to make that medical determination as the cause of edema is not a simple and easily identifiable matter.  See Kahana, 24 Vet. App. at 433 n.4.  Specialized medical expertise is required to determine if the Veteran suffers from this disorder, as demonstrated by the VA examiner's discussion of the medical data considered in determining the cause of the Veteran's edema.  Lastly, there is no evidence of edema in service or shortly after service, such that the provisions regarding chronic conditions and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Therefore, the Board finds that the greater weight of the evidence is against finding that the Veteran's edema is due to or aggravated by her service-connected disorders or is otherwise related to an event, disease, or injury during her active military service.  Rather, the opinion of the VA examiner supports a finding that the Veteran's edema is due to her blood pressure medication such that her claim for service connection for edema of the lower extremities must be denied.   

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  As the preponderance of the evidence shows that the Veteran's edema of the bilateral lower extremities is not related to service, that doctrine is not applicable.   Id.  Therefore, the Veteran's claim must be denied.  



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a cervical spine disorder is reopened. 

New and material evidence having been submitted, the claim of entitlement to service connection for a thoracic spine disorder is reopened. 

Service connection for edema of the bilateral lower extremities, to include as secondary to service-connected lumbosacral strain or other lumbar spine disorders, is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

The Veteran's claim for entitlement to a rating greater than 20 percent for lumbosacral strain must be remanded for an additional VA examination in order to clarify the diagnosis of the service-connected lower back disorder and to identify the manifestations and functional impairment attributable to the service-connected diagnoses as distinguished from those which are not service-connected in order to obtain sufficient detail to reconcile the various examination reports of record into consistent disability picture.  See 38 C.F.R. § 4.2; Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Stegall, 11 Vet. App. at 270-71.  

The Veteran was initially service connected for lumbosacral strain in a November 1973 rating decision and assigned a 10 percent disability rating under Diagnostic Code (DC) 5295, effective October 17, 1973.  In January 1991, she first alleged that her previously diagnosed lumbosacral strain had evolved into degenerative arthritis.  In June 1994, she alleged that her service-connected back disability had become much worse.  In a December 1998 rating decision, her disability rating for lumbosacral strain was increased to 20 percent, effective March 20, 1998, due to evidence showing the presence of muscle spasms.  

In September 2000, a lesion was discovered, specifically a schwanna of cauda equina.  Service connection for the Veteran's intradural lesion at the L1 vertebral body, previously diagnosed as a schwanna of cauda equine, was denied in a December 2004 rating decision, pursuant to the findings of the VA examiner in September 2004 addendum to the August 2004 VA examination report.

In July 2003, the Veteran filed the present claim for entitlement to an increased rating for her service-connected lumbar spine disability.  She alleged that she was entitled to an increase in her disability rating due to degenerative arthritis, muscle spasms, and back strain.  VA treatment records dated February 2003 showed a new diagnosis of intervertebral disc syndrome.  An October 2003 VA examination report shows diagnoses of a mild bulging discs at L4 through S1 and hypertrophic arthroplasty of articular facts at L4-L5 with narrowing of the neuroforamen.  Despite the new diagnoses, the RO's February 2004 rating decision continued the previous 20 percent disability rating for lumbosacral strain, but under DC 5292 for moderate limitation of motion of the lumbar spine instead of DC 5295.  The February 2004 rating decision also granted separate 10 percent ratings for radiculopathy of the bilateral lower extremities due to the Veteran's service-connected back disability.  

In March 2004, VA x-rays of the lumbar spine showed minimal osteophyte formation supporting minimal degenerative findings, and an August 2004 magnetic resonance imaging (MRI) report showed mild disc bulges at L3-L4 and L5-S1 with no significant canal stenosis.  August 2004 VA treatment records show palpable paravertebral muscle spasms, bilaterally, over the entire back with a trigger point right over the right trapezius muscle and a diagnosis of bilateral sacroiliitis.  An August 2004 VA examination report noted a history of lumbosacral strain and reported diagnoses of mild bulging discs at L4 through S1, mild degenerative disc disease of the lumbar spine, a stable intradural lesion at L1, and bilateral S1 radiculopathy.  The examiner also determined that the Veteran's degenerative disc disease of the lumbar spine was mild at the time of the examination and not the cause of her severe pain and limited motion of the spine.  Furthermore, in the August 2004 examination report and a September 2004 addendum, the examiner determined that the Veteran's degenerative disc disease of the lumbar spine was not caused by her initial injury in 1970, which caused only back strain as x-rays at discharge were negative.  

In January 2008, the Board remanded the Veteran's claim for an increased rating for her service-connected lumbosacral strain and directed the AMC to provide the Veteran with an orthopedic and neurological examination in order to indentify all residuals of her service-connected lumbosacral strain and radiculopathy of the bilateral lower extremities.  The Veteran was accordingly provided with a VA examination in September 2009.  The VA examiner provided a comprehensive review of the Veteran's entire medical history to date and reported diagnoses of chronic low back pain, mild degenerative arthritis of the lumbar spine, post excision of a benign tumor in conus medullaris in November 2004, and bilateral radicular complaints.  The September 2009 VA examiner submitted an addendum later month upon review of the Veteran's recent x-rays and added the additional diagnoses of evidence of laminectomies at the T12-L1 level and mild degenerative changes at L2 and L4 vertebral body levels.  

Lastly, in March 2012, the Veteran was provided with a VA orthopedic and neurological examination.  The examiner noted that August 2011  lumbar spine x-rays showed mild facet arthritis at L4-L5 and L5-S1.  The only diagnosis listed is degenerative arthritis of the lumbar spine, with myelopathy.  The March 2012 neurological examination report shows an additional note of mild functional impairment due to lumbosacral strain and symptoms of radiculopathy.  

Therefore, review of the record shows that the Veteran is currently diagnosed with several lumbosacral spine disorders, including (1) chronic low back pain, (2) lumbosacral strain, (3) intervertebral disc syndrome, (4) bulging discs at L3 or L4 through S1, (5) hypertrophic arthroplasty of articular facts at L4-L5 with narrowing of the neuroforamen, (6) paravertebral muscle spasms over the entire back with a trigger point over the right trapezius muscle, (7) bilateral sacroiliitis, (8) mild degenerative disc disease of the lumbar spine, (9) status post laminectomies at the T12-L1 level, and (10) myelopathy.  See Stefl, 21 Vet. App. at 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the examiner must consider the Veteran's full medical history).

On Remand, the VA examiner should determine which, if any, of the listed diagnoses are attributable to the Veteran's service connected lumbosacral strain, or are otherwise related to either her military service, including the 1970 injury that marked the onset of her service-connected lumbosacral strain.  Then, the VA examiner should state whether the findings reported in the March 2012 VA examination report are attributable to the Veteran's service-connected lower back disability and radiculopathy of the lower extremities, or, if necessary, perform an additional examination in order to determine the severity of the Veteran's service-connected back disability.

Furthermore, the evidence shows that the Veteran currently suffers from diagnosed disorders of the cervical and thoracic spine, to include degenerative arthritis, cervical spondylosis with myelopathy, and muscle spasm, and there is medical evidence in the record that indicates that the Veteran's cervical and thoracic spine disorders may be related to her service-connected lumbar spine disability.  Therefore, as the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a review of the entire claims folder, as to her claims for service connection for a cervical and thoracic spine disorder, such an examination should be accomplished on remand.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The issue of entitlement to an increased rating for service-connected radiculopathy of the bilateral lower extremities is inextricably intertwined with the issue of entitlement to a rating greater than 20 percent for service-connected lumbosacral strain as these conditions may be rated together under 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, where such a rating would result in a higher evaluation than rating the Veteran's chronic orthopedic and neurological symptoms separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6).

The issue of entitlement to special monthly compensation based on the need for aid and attendance is also inextricably intertwined with the Veteran's claims for entitlement a rating greater than 20 percent for his service-connected back disability, ratings greater than 10 percent for service-connected radiculopathy of the lower extremities, and service connection for a cervical and/or thoracic spine disorder as the determination of whether the Veteran meets the requirements for special monthly compensation based on aid and attendance requires full consideration of all of the Veteran's service-connected disabilities.

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for any back or neck disorder, radiculopathy of the lower extremities, and headaches, from the VA Medical Center in Mountain Home, Tennessee, dated since October 2011, and from the VA Medical Center in Augusta, Georgia, dated since February 2012.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(3).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his any back or neck disorder, radiculopathy of the lower extremities, and headaches, from the VA Medical Center in from the VA Medical Center in Mountain Home, Tennessee, dated since October 2011, and from the VA Medical Center in Augusta, Georgia, dated since February 2012.

2.  Then, schedule the Veteran for a VA orthopedic/neurological examination.  The claims file and a complete copy of this remand should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted, including x-rays, if warranted.  The examiner is asked to make the following medical determinations:

(a) Clarify the diagnosis or diagnoses of the Veteran's service-connected lower back disability, initially service-connected as lumbosacral strain due to in-service injury, and identify any orthopedic and neurological findings related to the Veteran's service-connected lower back disability and bilateral radiculopathy of the lower extremities.  

In making this determination, the examiner should discuss the Veteran's diagnoses of record, to include (i) chronic low back pain, (ii) lumbosacral strain, (iii) intervertebral disc syndrome, (iv) bulging discs at L3 or L4 through S1, (v) hypertrophic arthroplasty of articular facts at L4-L5 with narrowing of the neuroforamen, (vi) paravertebral muscle spasms over the entire back with a trigger point over the right trapezius muscle, (vii) bilateral sacroiliitis, (viii) mild degenerative disc disease of the lumbar spine, (ix) status post laminectomies at the T12-L1 level, and (x) myelopathy.

(b) With regard to any lower back disorders that are not found to be encompassed by the Veteran's service-connected lower back disability, currently rated as lumbosacral strain, the examiner is asked to provide an opinion as to (i) whether it is at least as likely as not (50 percent or greater probability) that any differentiated lumbar spine disorders had their clinical onset during active service or are otherwise related to any in-service disease, event, or injury, to include the Veteran's in-service back injuries and reports of back pain, and (ii) whether it is at least as likely as not (50 percent or greater probability) that any differentiated lumbar spine disorder was (a) proximately due to, (b) the result of, or (c) aggravated by the Veteran's service-connected lumbar spine disability, currently diagnosed as lumbosacral strain, or her service-connected radiculopathy of the bilateral lower extremities.  

(c) State whether the findings reported in the March 2012 VA examination report are wholly attributable to the Veteran's service-connected radiculopathy of the lower extremity and/or lower back disorders found to be service-connected or otherwise related to the Veteran's military service or another service-connected disability.  

If not, and if the examiner determines that it is possible to separate the symptoms of the Veteran's service-connected lower back disability and radiculopathy of the bilateral lower extremities from any lower back disorders which are not service-connected, perform an additional examination and reevaluate the examination data provided in the March 2012 VA examinations in order to determine the severity of the symptoms of the Veteran's service-connected back disability and bilateral radiculopathy of the lower extremities.

If the examiner determines that it is not possible to separate the symptoms of the Veteran's lower back disability and radiculopathy of the bilateral lower extremities from any lower back disorders which are not service-connected, the examiner should so state and provide a full rationale explaining the reason for the impossibility.

(d) The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of any cervical or thoracic spine disorder found to be present, to include (i) degenerative arthritis, (ii) cervical spondylosis with myelopathy, and (iii) muscle spasm.

Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed cervical or thoracic spine disorder had its clinical onset during active service or is otherwise related to any in-service disease, event, or injury, to include the Veteran's in-service back injuries and reports of back pain.

The examiner should also determine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed cervical or thoracic spine disorder was (a) proximately due to, (b) the result of, or (c) aggravated by his service-connected lumbar spine disability and bilateral radiculopathy of the lower extremities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.  

4.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


